Citation Nr: 1010168	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
Veteran's claim of entitlement to service connection for 
COPD.  


FINDINGS OF FACT

No competent evidence has been presented linking the 
Veteran's COPD to service, to include as secondary to 
exposure to asbestos in service; no competent evidence has 
been presented linking a diagnosis of asbestosis to service.


CONCLUSION OF LAW

Neither COPD, nor asbestosis, was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated April 2007, September 2007, December 
2008, and March 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of:  
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The April 2007 and September 2007 letters addressed the 
effective date provisions and how disability ratings are 
assigned.

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The Veteran has been informed of the law 
relevant to his claims.  The veteran received a VA 
examination during the course of this appeal.  Therefore, the 
Board finds that the duties to notify and assist have been 
met.

The Veteran claims service connection for COPD as related to 
service.  Specifically, the Veteran claims service connection 
for this disability as related to asbestosis exposure in 
service, in his position as a boiler technician working on a 
ship.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b) (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for COPD.  In this regard, while 
the Board finds that the Veteran likely had asbestos exposure 
in service, and currently has a diagnosis of COPD, the 
preponderance of the competent evidence of record indicates 
that the Veteran's COPD is not related to service.  The Board 
does find that the Veteran's military occupation of fireman, 
or boiler technician, likely exposed him to asbestosis in 
service.  However, the Veteran's service medical records show 
no complaints of, or treatment for, any respiratory disorders 
and no respiratory disorders were noted until roughly 2001, 
over 30 years after the Veteran's separation from service.

Further, the Veteran underwent a VA examination in September 
2009.  At that time, the Veteran's claims file was reviewed, 
and the Veteran was thoroughly examined.  He was noted to 
have been diagnosed with COPD in approximately 2004, and has 
had recurrent problems with bronchitis for the past 5 or 6 
years.  He reported problems with wheezing, and progressive 
dyspnea on exertion with walking up to one block.  The 
Veteran's history of smoking for 40 years, one to one and a 
half packs of cigarettes per day, was noted.  Lungs were 
clear on examination but there were diminished breath sounds 
posteriorly of a mild degree.  A CT scan dated January 2009 
showed some mild scarring at the apices and atelectasis, but 
was otherwise unremarkable.  A December 2008 chest X-ray did 
not show any infiltrates or abnormalities.  CT of the abdomen 
dated July 2009 showed clear lung parenchyma in the lower 
chest region without abnormalities.  Pulmonary function 
testing in 2004 was found to be suggestive of mild 
obstructive lung disease.  The Veteran was diagnosed with 
chronic obstructive pulmonary disease with recurrent 
bronchitis.

The examiner indicated that, in his opinion, the Veteran's 
COPD was NOT related to asbestosis or asbestos exposure.  In 
support of this opinion, the examiner indicated that the 
Veteran's X-ray findings and CT findings were not typical of 
asbestosis; and that therefore, asbestosis lung disease was 
not found.  In addition, the examiner stated that asbestosis 
does not typically cause obstructive lung disease.   The 
examiner also stated that obstructive lung disease is 
typically caused by long term cigarette smoking, which was 
consistent with the Veteran's history.  The examiner 
therefore concluded that it was more likely than not that the 
Veteran's COPD, as well as recurrent bronchitis, was related 
to his long term smoking rather than asbestos exposure or 
asbestosis, as there was no X-ray evidence of asbestosis lung 
disease, and obstructive lung disease was typically caused by 
smoking and not by asbestosis.

While the Veteran has asserted that he believes he has COPD 
and asbestosis as related to service, as a lay person, he 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board finds that no medical evidence has been 
presented linking the Veteran's COPD to service, including to 
his asbestos exposure in service, and that the medical 
evidence of record instead links his COPD to his long history 
of smoking.  The Board also points out that, although the 
Veteran has not specifically indicated that his smoking is 
related to service, service connection for a disability based 
on a Veteran's addiction to nicotine is prohibited on claims, 
such as the Veteran's, filed after June 9, 1998.  38 U.S.C. § 
1103 (West 2002) 38 C.F.R. § 3.300 (2009). 

Therefore, the Board finds that the preponderance of the 
evidence is against a grant of service connection for COPD.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


